Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000061
                                                      11-DEC-2012
                                                      09:05 AM


                         SCWC-12-0000061

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        DANA NAONE HALL,
                 Respondent/Plaintiff-Appellant,

                                vs.

              DEPARTMENT OF LAND AND NATURAL RESOURCES,
       BOARD OF LAND AND NATURAL RESOURCES, WILLIAM J. AILA,
        JR., in his official capacity as chairperson of the
       Board of Land and Natural Resources and as the State
          Historic Preservation Officer, PUAALAOKALANI AIU
      in her official capacity as administrator of the State
       Historic Preservation Division, DEPARTMENT OF HEALTH,
    LORETTA J. FUDDY in her official capacity as the Director
   of the Department of Health, ALVIN T. ONAKA in his official
        capacity as State Registrar of Vital Statistics and
       Chief of the Department of Health's Office of Health
        Status Monitoring, KAWAIAHA#O CHURCH, WILLIAM HAOLE
 in his official capacity as the Chair of the Board of Trustees
     and Chair of the Board of Directors of Kawaiaha#o Church,
                  Petitioners/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000061; CIV. NO. 09-1-1828-08)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/defendant-appellee’s Kawaiaha#o Church and

William Haole, in his official capacity as the Chair of the Board

of Trustees and Chair of the Board of Directors of Kawaiaha#o
Church, seek review of the ICA’s September 28, 2012 order

granting Respondent/plaintiff-appellant Dana Naone Hall’s second

motion for a preliminary injunction pending appeal and the

October 12, 2012 order denying their motion for reconsideration

of the injunction order.    Neither the injunction order nor the

reconsideration order are reviewable by this court by application

for a writ of certiorari.    See HRS § 602-59(a) (Supp. 2011).

Therefore,

          IT IS HEREBY ORDERED that the application for a writ of

certiorari is dismissed.

          DATED: Honolulu, Hawai#i, December 11, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2